DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 12-13 & 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 12, & 17 recite the limitations “determining whether the interaction request is a general request that does not need to interact with a functional module of the software application; and if the interaction request is not the general request, performing the determining a target parsing module.” The step of determining whether the interaction request is a general request, is followed by the scenario of and if statement determining that the request is not a general request. It is unclear what occurs when the else portion of the presented scenario occurs.

Claims 4, 13 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter due to their dependence of claims 3, 12 & 17 respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 10-11 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilling et al. (U.S. Pub 2021/0081260) hereinafter Gilling, in view of DUAN (U.S. Pub 2019) hereinafter Duan.

As per Claim 1, Gilling teaches A data interaction method, for implementing data interaction in a software application between a web page module and a functional module, wherein the web page module comprises at least one interaction Application Programming Interface (API), the method comprising: receiving an interaction request from a target interaction API in the web page module, wherein the interaction request comprises an identifier of a target functional module with which the web page module requests to interact; (Fig. 1, ¶15, ¶16, ¶17, ¶21 wherein API users 120-122 generate API requests 150 over a network connection to API provider 110, wherein the requests may be used to provide various functionality for the API users wherein API requests 150 may correspond to requests to retrieve header information which may include an identifier for the API function requested)
the identified of the target functional module. However, Gilling does not explicitly teach determining, according to a preset corresponding relationship between interaction APIs and parsing modules, a target parsing module corresponding to the target interaction API; and sending the identifier of the target functional module to the target parsing module, for the target parsing module to call the target functional module to implement a corresponding function.
Duan teaches determining, according to a preset corresponding relationship between interaction APIs and parsing modules, a target parsing module corresponding to the target interaction API; and (Fig. 6, ¶58, ¶59, ¶100,¶103 wherein the script file may be a JavaScript scripting language file wherien the global configuration information in the configuration file is parsed by loading and running the JavaScript scripting language file to generate the native pages of the application wherein when the single click operation on the hyperlink ("camera" icon) is detected, the script file in the operating system is loaded and run, and the global configuration information in the configuration file of the corresponding "XX shopping platform" is parsed with the script file)
sending the identifier of the target functional module to the target parsing module, for the target parsing module to call the target functional module to implement a corresponding function. (¶89 wherein the electronic device sends the application identification corresponding to the target text information to the server. After receiving the application identification, the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of launching application page of Duan with the teaching of management of application programming interface (API) retention of Gilling because Duan teaches increased efficiency of launching application page by providing a method for launching an application page by obtaining item description information in a current display interface, obtaining an application identification corresponding to the item type; obtaining a configuration file corresponding to the application identification from a server, and generating a hyperlink on the current display interface, the hyperlink being associated with the configuration file; and when a trigger operation on the hyperlink is detected, launching a target application page according to the configuration file. (¶4, ¶6)

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Gilling as modified further teaches wherein the web page module is configured to receive a trigger event that triggers the target interaction API to send the interaction request. (¶99 wherein the trigger operation may be a single click operation, a double click operation, or a press operation, which is not limited here. For example, when the single click operation of the user as taught by Duan)

Claim 10 is similar in scope to Claim 1; therefore, Claim 10 is rejected under the same rationale as Claim 1.

Claim 11 is similar in scope to Claim 2; therefore, Claim 11 is rejected under the same rationale as Claim 2.

Claim 16 is similar in scope to Claim 1; therefore, Claim 16 is rejected under the same rationale as Claim 1.

Claims 3, 5, 12, 14, 17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilling in view of Duan as applied to claim 1 above, and further in view of Georgiev et al. (U.S. Pub 2009/0327860) hereinafter Geor.

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Gilling as modified previously taught the interaction request, determining a target parsing module. 
However, Gilling as modified does not explicitly teach wherein before the determining a target parsing module corresponding to the target interaction API, the method further comprises: determining whether the interaction request is a general request that does not need to interact with a functional module of the software application; and if the interaction request is not the general request, performing the determining a target parsing module.
wherein before the determining a target parsing module corresponding to the target interaction API, the method further comprises: determining whether the interaction request is a general request that does not need to interact with a functional module of the software application; and (¶72 wherein An API call requesting one or more linguistic services, based on a property of the linguistic services, is issued (block 602). In one or more embodiments, the API call specifies which service properties the application 104 wants to use. In other instances, the API call may be a general request to interact with the linguistic services available through the platform 106.)
 if the interaction request is not the general request, performing the determining a target parsing module. (¶52, ¶53 wherein the map service 114 may parse a starting physical address and an ending physical address from the content "I am at 2741 Vicky Drive, do you want to meet at Bill's Burgers?" for inclusion in a set of parameters passed to the "www.driving-directions.org" webpage 450 wherein While the map service 114 may recognize the action by examining the text (e.g., a string), the map service 114 may be configured to pass a set of parameters parsed from the text to cause the webpage to perform the action (obtain driving directions) from the phrase "Do you want to meet at . . . " the parameter "2741 Vicky Drive" may be included in the set of parameters)


As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Gilling as modified previously taught the target functional module, the target parsing module. However, Gilling as modified does not explicitly teach wherein the interaction request further comprises an input parameter of the target functional module, and the method further comprises: sending the input parameter of the target functional module to the target parsing module, causing the target parsing module to call the target functional module with the input parameter to implement the corresponding function.
Geor teaches wherein the interaction request further comprises an input parameter of the target functional module, and the method further comprises: sending the input parameter of the target functional module to the target parsing module, causing the target parsing module to call the target functional module with the input parameter to implement the corresponding function. . (¶52, ¶53 wherein the map service 114 may parse a starting physical address and an ending physical address from the content "I am at 2741 Vicky Drive, do you want to meet at Bill's Burgers?" for inclusion in a set of parameters passed to the "www.driving-directions.org" webpage 450 wherein While the map service 114 may recognize the action by examining the text (e.g., a string), the map service 114 may be configured to pass a set of parameters parsed from the text to cause the webpage to perform the action (obtain driving directions) from the phrase "Do you want to meet at . . . " the parameter "2741 Vicky Drive" may be included in the set of parameters)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of map service of Geor with the teaching of management of application programming interface (API) retention of Gilling as modified because Geor teaches recognizing from text an action that is performable by a particular one of a plurality of webpages and to parse a set of parameters from the text to be passed to the particular said webpage to cause the webpage to perform the action. Consequently, an application providing the text and the webpage may operate in a data driven manner to minimize the complexity associated with the webpage performing the action for the application. (¶18)



Claim 14 is similar in scope to Claim 5; therefore, Claim 14 is rejected under the same rationale as Claim 5.

Claim 17 is similar in scope to Claim 3; therefore, Claim 17 is rejected under the same rationale as Claim 3.

Claim 19 is similar in scope to Claim 5; therefore, Claim 19 is rejected under the same rationale as Claim 5.

Claims 4, 13 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilling in view of Duan in view of Geor as applied to claim 3 above, and further in view of ASAKIMORI et al. (U.S. Pub 2015/0262544) hereinafter Asak.

As per Claim 4, the rejection of claim 3 is hereby incorporated by reference; Gilling as modified previously taught the determining whether the interaction request is a general request. However, Gilling as modified does not explicitly teach wherein the determining whether the interaction request is a general request comprises: determining whether an API name of the target interaction API belongs to a set of general API names.
Asak teaches wherein the determining whether the interaction request is a general request comprises: determining whether an API name of the target interaction API belongs to a set of general API names. (¶39 wherein the browser 23 is configured to cause the CPU 201 to perform a process through an API (application programming interface) which is called according to the scripts included in the web application 31. Namely, the implementations for various APIs called according to the scripts are included in the browser 23. As one of such APIs, the browser 23 may include a general-purpose API 231. The general-purpose API 231 differs from other APIs in that it is not tailored to a specific function and may include a set of functions for enabling the web application 31 to use a function of an arbitrary additional module 22. Namely, the general-purpose API 231 provides the web application 31 with a mechanism or path for calling the additional module 22 in a transparent manner)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of information processing system of Asak with the teaching of management of application programming interface (API) retention of Gilling as modified because Asak teaches providing an information processing system which is adapted to reduce the necessity of modifying the existing system portion to increase the number of functions that can be used by display data obtained through a network wherein a display control unit configured to acquire display data through a network and display a screen based on the display data. The display control unit is configured to input data specified in 

Claim 13 is similar in scope to Claim 4; therefore, Claim 13 is rejected under the same rationale as Claim 4.

Claim 18 is similar in scope to Claim 4; therefore, Claim 18 is rejected under the same rationale as Claim 4.

 Claims 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilling in view of Duan as applied to claim 1 above, and further in view of IRELAND et al. (U.S. Pub 2011/0161349) hereinafter Ireland.

As per Claim 6, the rejection of claim 1 is hereby incorporated by reference; Gilling as modified previously taught the target functional module. However, Gilling as modified does not explicitly teach wherein after calling the target functional module to implement a corresponding function, the method further comprises: receiving an execution result returned by the target functional module.
Ireland teaches wherein after calling the target functional module to implement a corresponding function, the method further comprises: receiving an execution result returned by the target functional module. (¶115 wherein A developer of client application failure callback handler to perform any additional processing. If one such callback handler has been registered, then it is notified at step 712, and control is handed over to this callback handler for additional processing at step 718)
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of pending state management for mobile business objects of Ireland with the teaching of application programming interface (API) retention of Gilling as modified because Ireland teaches improved methods for synchronization of data from mobile devices with enterprise systems wherien a method comprising invoking an operation to change a current data row from a table in a local database, inserting a pending change data row in the table, the pending change data row comprising a changed attribute, wherein the pending change data row and current data row are distinguished by a primary key comprising a key value which is common to the pending change data row and the current data row and a pending change indicator, and submitting data from the pending change data row.(¶7)

As per Claim 7, the rejection of claim 6 is hereby incorporated by reference; Gilling as modified further teaches wherein the interaction request further comprises a success callback function and a failure callback function, and (¶115 wherein A developer of client application 104 may have additional operations that should be performed upon a success or failure, and may register a success or failure callback handler to perform any additional processing. If one such callback handler has been registered, then it is notified at step 712, and control is handed over to this callback handler for additional processing at step 718.; as taught by Ireland)
after receiving an execution result returned by the target functional module, the method further comprises: calling the success callback function if the execution result is successful; and (¶112 wherien a determination is made as to whether the replay of a particular pending change was successful wherein this is handled by receiving a callback on a success callback handler.; as taught by Ireland )
calling the failure callback function if the execution result is failed. (¶117 wherein If instead the replay operation failed the pending change row in the main table is updated to reflect this failure wherien a failure callback handler for client application 104 is notified.; as taught by Ireland)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilling in view of Duan as applied to claim 1 above, and further in view of Chang (U.S. Pub 2015/0106078) hereinafter Chang.

As per Claim 8, the rejection of claim 1 is hereby incorporated by reference; Gilling as modified previously taught the interaction API, the parsing module and the functioning module. However, Gilling as modified does not explicitly teach wherein the interaction API is written in JavaScript (JS), and the parsing module and the functional module are written in C/C++.
Chang teaches wherein the interaction API is written in JavaScript (JS), and (¶94 wherien PhantomJS is a headless WebKit plugin scriptable with a JavaScript API that allows webpages to be rendered, and the resulting content to be extracted, without ever actually displaying the webpage)
 the parsing module and the functional module are written in C/C++. (¶65 wherien the instructions used to implement functionality associated with various embodiments of the contextual analysis engine can be encoded using a suitable programming language, such as C, C++) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of contextual analysis engine of Chang with the teaching of application programming interface (API) retention of Gilling as modified because Chang teaches evaluation of digital content consumed by a user, and more specifically to methods for performing such evaluation in a way that provides publishers, advertisers and/or marketers actionable information with respect to the user's interests.(¶1)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilling in view of Duan as applied to claim 1 above, and further in view of Meijer et al. (U.S. Pub 2009/0132998) hereinafter Meijer.

As per Claim 9, the rejection of claim 1 is hereby incorporated by reference; Gilling as modified previously taught the software application. However, Gilling as modified does not explicitly teach wherein the software application comprises an integrated development environment (IDE).
Meijer teaches wherein the software application comprises an integrated development environment (IDE). (Fig. 2, ¶27 wherien a developer can use an Integrated Development Environment (IDE) to edit source code that is compiled using a compiler 204)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of debugging multi-execution environment applications of Meijer with the teaching of application programming interface (API) retention of Gilling as modified because Meijer teaches A framework is provided that allows for debugging of applications/systems that execute in multiple execution environments. Instead of using the native application programming interface to interact with an execution environment, an alternative implementation of at least some of the application programming interface of the native execution 

Claims 15 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilling in view of Duan as applied to claim 10 above, and further in view of Chang in view Meijer.

As per Claim15, the rejection of claim 1 is hereby incorporated by reference; Gilling as modified previously taught the interaction API, the parsing module and the functioning module. However, Gilling as modified does not explicitly teach wherein the interaction API is written in JavaScript (JS), and the parsing module and the functional module are written in C/C++, and 
Chang teaches wherein the interaction API is written in JavaScript (JS), and (¶94 wherien PhantomJS is a headless WebKit plugin scriptable with a JavaScript API that allows webpages to be rendered, and the resulting content to be extracted, without ever actually displaying the webpage)
 the parsing module and the functional module are written in C/C++. (¶65 wherien the instructions used to implement functionality associated with various embodiments of the contextual analysis engine can be encoded using a suitable programming language, such as C, C++) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of contextual analysis engine of Chang with the teaching of application programming interface (API) retention of Gilling as modified because Chang teaches evaluation of digital content consumed by a user, and 
Gilling as modified does not explicitly teach the software application comprises an integrated development environment (IDE).
Meijer teaches the software application comprises an integrated development environment (IDE). (Fig. 2, ¶27 wherien a developer can use an Integrated Development Environment (IDE) to edit source code that is compiled using a compiler 204)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of debugging multi-execution environment applications of Meijer with the teaching of application programming interface (API) retention of Gilling as modified because Meijer teaches A framework is provided that allows for debugging of applications/systems that execute in multiple execution environments. Instead of using the native application programming interface to interact with an execution environment, an alternative implementation of at least some of the application programming interface of the native execution environment is employed to facilitate debugging in a disparate execution environment. (Abstract)

Claim 20 is similar in scope to Claim 15; therefore, Claim 20 is rejected under the same rationale as Claim 15.

Related Art
Related Art not relied upon Lowery et al. (U.S. Pub 2019/0179620) for teaching using a modular web content architecture, independent renderable content modules can be separated out from a main web application such that the modules function as discrete units that are not directly dependent on the web application itself. Silver (U.S. Pub 2017/0161253) for teaching on-demand retrieval of data from the content platform to be utilized in conjunction with the templating language could occur, such that a statement could be parsed or interpreted, data which needs to be obtained from the content platform recognized, and the data subsequently retrieved prior to parsing or interpreting the next statement.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANGIE BADAWI/            Primary Examiner, Art Unit 2179